*1326ORDER
This case came before this court on May 6, 1992, pursuant to an order directing the defendant to appear and show cause why this appeal should not be summarily denied.
The defendant’s appeal claims that the trial justice erred in denying defendant’s motion to suppress a pretrial identification and any possible in-court identification of him. However, we believe that the testimony of the officers properly fell within the “excited utterance” exception under Rule 803(2) and the exception under Rule 803(24) of the Rhode Island Rules of Evidence.
Hence, after hearing the arguments of counsel and examining the memoranda filed, we are of the opinion that cause has not been shown.
Consequently, the defendant’s appeal is denied and dismissed and the judgment of the Superior Court is affirmed.